Title: From George Washington to David Cobb, 30 June 1781
From: Washington, George
To: Cobb, David


                        Dear Sir

                            Head Quarters Peekskill 30th June 1781
                        
                        The inclosed Letter to the Count de Rochambeau is of very great Importance, & requires the utmost
                            Secrecy in its Comunication—this Idea you will convey to the Count before its delivery—to effect when you will first
                            converse with the Chevalr Chattalux on the Mode of its Comunication—Its Object is to inform the Count, that I have in
                            Contemplation A very sudden Surprize of some Post of the Enemy which will be of very great Importance in our Operations,
                            & which we have very flattering Expectations of obtaing—to cover & Support which if obtained we shall Want
                            the Aid of the French Army—in which Case it will be necessary for the Count to push on his Troops with greater Haste than
                            he at present intends, & by a different Rout from that now in Idea—The Dukes Legion to Advance—the Movements which I would
                            wish to be made by the French Army are particularized in My Letter to the Count—which you will see—It will be for you to
                            impress the Gentlemen with the Importance of their Motions to support our Operations—as it will be to little Purpose for
                            us to obtain Advantages which we may not be able to maintain.
                        As the Count with his Troops is now in a very disasted part of the Country & the Tories will be
                                very desirous to give every Information in their Power; the most profound
                            Secrecy will be necessary—Secrecy & Dispatch must prove the Soul of Success to Enterprize—This Idea you will
                            impress with Energy—using your best Discretion in the Mode.

                    